Citation Nr: 1642674	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-28 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to June 1957.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge from the RO in Sacramento, California; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the August 2001 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3.  In an August 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the August 2001 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

5.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is due to service.


CONCLUSIONS OF LAW

1.  The August 2001 decision that denied the claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the August 2001 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral hearing loss have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The August 2001 decision that denied the claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the August 2001 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for tinnitus have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In August 2001, the RO denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of these denials in an August 2001 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, these denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

As to the claim for bilateral hearing loss, the RO's August 2001 denial was based, in part, on the fact that there was no evidence of a current hearing loss disability.  The evidence received since the August 2001 denial includes a March 2012 VA examination report, demonstrating that the Veteran has current bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 (2015).  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for bilateral hearing loss is warranted.

As to the claim for tinnitus, the RO's August 2001 denial was based, in part, on the fact that there was no evidence of a chronic tinnitus disability related to the Veteran's service.  However, the evidence received since the August 2001 denial includes the Veteran's July 2016 Board hearing testimony, in which he elaborated that the tinnitus problems he experienced in service continued from that time until the present.  The testimony is competent and presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  As this testimony relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for tinnitus is warranted.




II.  Service Connection

The Veteran contends that he is entitled to service connection for tinnitus due to significant noise exposure he experienced during service.  Specifically, he contends that he was exposed to loud ammunition fire on a repeated and frequent basis during training exercises with no ear protection as well as loud engine sounds while aboard the U.S.S. Mount Baker, an ammunition vessel.  See October 2013 VA Form 9.  He also contends that he has had continuous ringing in his ears since service.  See July 2016 Board Hearing Transcript, p. 13.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Here, tinnitus is capable of lay observation, and the Veteran has offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, he has met the current disability requirement.  In addition, the Veteran's statements that he experienced significant noise exposure during service are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that the Veteran's DD 214 Form indicates no military occupational specialty, and that while service personnel records show that he was assigned messman duties from March 1956 to May 1956, the Veteran's primary job duties during his service are not entirely clear.  Nonetheless, service personnel records demonstrate that the Veteran served aboard the U.S.S. Mount Baker, an ammunition vessel, and that he completed marksman course training.  Therefore, he has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the tinnitus is related to the in-service noise exposure. 

As to this issue, the Veteran has offered competent and credible testimony that he experienced tinnitus in and since service, and there is no probative evidence to the contrary.  The Board notes that the Veteran was afforded a VA audiological examination in connection with his claim for tinnitus in March 2012, and that the VA examiner concluded that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation, reasoning that the Veteran did not report current ringing and that the service hearing examinations consisted of whisper voice tests.  However, this opinion is of no probative value.  See Fagan, 573 F. 3d at 1289 (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).  Moreover, the Veteran testified that he did still experience tinnitus (see July 2016 Board Hearing Transcript, p. 14), contrary to the March 2012 VA examiner's comment on the issue in support of her opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim for entitlement to service connection for bilateral hearing loss is granted.

The application to reopen a claim for entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also contends that he is entitled to service connection for bilateral hearing loss due to significant noise exposure he experienced during service (i.e., loud ammunition fire and engine sounds, as mentioned above).  

As previously noted, in March 2012, the Veteran was afforded a VA audiological examination.  In that examination, the examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She reasoned that the separation examination report indicated normal hearing by the whispered voice test.  She further reasoned that because a whisper voice test was conducted, it is unknown what the Veteran's actual hearing thresholds were at the time of separation from service.  However, the United States Court of Appeals for Veterans Claims (Court) has held that medical statements that an etiology opinion would be speculative are disfavored.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009). 

In cases involving a speculative medical opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  The Court elaborated that, "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390.  Accordingly, "it must be clear from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,'" and when "the record leaves this issue in doubt, it is the Board's duty to remand for further development."  Id.  

Moreover, it appears that the March 2012 VA examiner primarily relied on the absence of documentation in the service treatment records as a basis for her opinion, which is improper.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Furthermore, even when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (providing for service connection for a disease first diagnosed after service).

Based on the foregoing, the Board finds that the March 2012 opinion is inadequate to determine whether the Veteran's bilateral hearing loss is related to service.  Consequently, an additional medical opinion is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran's claims file to be sent to an audiologist or other appropriate health care professional other than the audiologist who conducted the March 2012 VA examination to obtain an opinion as to the etiology of the Veteran's current bilateral hearing loss.  All necessary tests should be conducted.  The examiner is requested to review the claims file.  

After considering the pertinent information in the record in its entirety, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to military service, including in-service noise exposure?

In addressing the above question, the examiner should accept as true the Veteran's statements to the effect that he experienced in-service noise exposure during his service aboard the U.S.S. Mount Baker.

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  If the opinion cannot be made without additional examination of the Veteran, such an examination should be provided.

The examiner is advised of the following: (1) the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion; and (2) the absence of evidence of hearing loss in service does not in and of itself reflect a lack of a relationship between current hearing loss disability and service.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


